Title: To John Adams from John Marshall, 30 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug. 30th. 1800

I have just receivd your letter of the 22d. and am happy that the proceedings with the Spanish Minister have your approbation.
I inclose you a letter from Mr. Stevens which represents the part of St. Domingo which had adherd to Rigaud as being completely reducd under the dominion of Toussaint.
I transmit you also a letter from a Mr. Mitchell of Charleston in South Carolina and a letter I have receivd from Mr. Humphries.
I am Sir with very much respect & attachment / Your Obedt. Servt.
J Marshall